1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chene et al 2015/0286068 in view of Japanese document 4301156 (see the Abstract).
Chene et al is applied for reasons of record, the primary reference disclosing the basic claimed ophthalmic lens lacking essentially the aspect of the lens having a transmittance of visible light smaller than 80%.  Newly applied JP -156 discloses a spectacle—ie, ophthalmic—lens with a light transmittance of visible light with wavelength of 500 or less of 80% or below.  It is submitted that the instant recitation of “smaller than 80%” is in fact obvious over a disclosure of “80% or below” in JP -156.  Clearly, both encompass values below 80%, which appears to be the main goal of JP -156 as well as the instant claims.  It is also clear that such a low transmittance for visible light is known in the ophthalmic lens art.  It would have been obvious to one of ordinary skill in this art to form the lens of Chene et al with a visible light transmittance of less than 80% as generally taught by JP -156 dependent on the exact optical duties required for the lens.  While it is understood that ophthalmic lenses generally are made with transmittances greater than 85%, it is certainly within the skill level of the art to make a lens with a lower transmittance should such be desirable and this is clearly shown in JP -156.
2.Claim(s) 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chene et al 2015/0286068 in view of Japanese document 4301156 and further in view of Wildsmith et al 2004/0075809 for reasons of record as set forth in paragraph 1, supra and paragraph 3 of the previous action.
3.Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot in view of the new grounds of rejection.  Applicant’s comments with respect to previously applied Ishak et al and Bojkova et al have been noted but are moot at this point in view of the new rejection.  While it may be true that Ishak et al requires the transmittance of the lens to be greater than 80% and Bojkova et al does not necessarily teach that an ophthalmic lens has a transmittance less than 80 %, newly applied JP -156 certainly does teach this.  It is on this basis that the instant claims are obvious over the prior art.  Additionally, applicant must be aware of the fact that the exact transmittance of the ophthalmic lens would have been determined by one of ordinary skill dependent on the exact optical duty required for the lens.  Surely, if the prior art teaches making an ophthalmic lens with a visible light transmittance of below 80%, it would have been obvious to do so if desired.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742